WINBORNE, J., took no part in the consideration or decision of this case.
Action by plaintiffs to enjoin mortgage sale of land upon the ground that the debt had been paid and the mortgage canceled, and also to recover the sum of $347.78 alleged overpayment on the note, made by mistake.
There was verdict for plaintiffs establishing the fact that the note had been paid, the mortgage canceled, and that the amount claimed had been overpaid by mistake.
From judgment on the verdict, defendant appealed.
The only exceptions noted at the trial and brought forward in the assignments of error relate to the judge's charge to the jury. The portions excepted to contained statements of the contentions of the parties and the evidence supporting. If there were any inadvertence on the part of the judge in these recitals, his attention should have been called to it at the time so that correction, if deemed important, might have been made. S. v.Sinodis, 189 N.C. 565; S. v. Barnhill, 186 N.C. 446. The controversy presented issues of fact which have been resolved against the defendant.
In the trial, we find
No error.
WINBORNE, J., took no part in the consideration or decision of this case. *Page 252